Citation Nr: 1734815	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to June 1972, to include service in the Republic of Vietnam.  His decorations and awards include the Army Commendation Medal with "V" Device.  He died in February 1982, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

In July 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2016, the Board remanded the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death for initial adjudication by the AOJ.  However, regardless of the determination reached by the AOJ with respect to that question, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed March 1986 Board decision denied service connection for the cause of the Veteran's death.

2.  Some of the evidence received since the March 1986 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The March 1986 Board decision that denied the claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.S. § 7104(b) (LexisNexis 2017); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.S. § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of the Veteran's death.  Specifically, she asserts that the Veteran committed suicide due to posttraumatic stress disorder (PTSD) he incurred in connection with his service in the Republic of Vietnam.  Her claim was previously denied in a March 1986 Board decision, and, as she did not appeal that Board decision to the United States Court of Appeals for Veterans Claims or request reconsideration, it became final.  38 U.S.C.S. §§ 7103(a), 7104(b) (LexisNexis 2017); 38 C.F.R. § 20.1100 (2017).

Generally, if a claim of entitlement to service connection has been previously denied and the decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the March 1986 Board decision included the Veteran's service treatment records, his death certificate and an autopsy report, lay statements, a medical opinion issued by a private physician, and the appellant's hearing testimony.  The claim of entitlement to service connection for the cause of the Veteran's death was denied because the Board determined that the evidence did not establish that the Veteran had an acquired psychiatric disability, to include PTSD, that stemmed from his period of active service.

Evidence added to the record since the March 1986 Board decision consists of additional lay statements and hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it pertains to an unestablished fact necessary to substantiate the appellant's claim.  Specifically, the appellant has described two additional in-service stressors she believes the Veteran experienced, and that evidence provides support for her assertion that the Veteran had PTSD that stemmed from service.  The Board finds that the foregoing evidence, when presumed credible and considered in the context of the other evidence of record, would at least trigger VA's duty to assist by seeking additional records and a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  As a result, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the underlying claim of entitlement to service connection for the cause of the Veteran's death.

I.  Outstanding Records

The Board notes that the Veteran's service personnel records have not been obtained.  As those records may contain additional details regarding the circumstances of the Veteran's service and any in-service stressors, the complete personnel file should be associated with the claims file on remand.

Additionally, the appellant testified at a Board hearing in December 1985 regarding the issue currently on appeal, and the Board noted in its March 1986 decision that "[a] tape of the entire hearing proceedings is on file at the Board."  However, a transcript of that proceeding is not of record, and a June 2014 VA Memo to the electronic claims file reports the existence of a cassette that could not be scanned when the claims file was converted to electronic form.  As additional, relevant information may have been provided during the December 1985 hearing, an attempt to locate the tape of the hearing, transcribe its contents, and associate the transcript with the claims file must be made on remand.

II.  VA Medical Opinion

As already noted, the appellant asserts that the Veteran had PTSD as a result of his experiences while serving in the Republic of Vietnam and that his February 1982 suicide was the result of that psychiatric disorder.  In January 1984, a private clinician submitted a letter asserting that the Veteran had PTSD as a result of his in-service experiences and describing the symptoms and behavioral changes he believed supported that diagnosis.  However, the clinician characterized the Veteran's stressor only as "Viet-Nam," and it is unclear what, if any, evidence he reviewed in reaching his conclusion.  Nevertheless, in light of the other evidence of record describing changes in the Veteran's behavior following his service in Vietnam, his subsequent suicide, and the suggestion, by the private clinician, of a link between the Veteran's suicide and his in-service experiences, the Board finds that a VA medical opinion that addresses whether the Veteran had an acquired psychiatric disorder that was related to service, and, if so, whether that disorder was the cause of his death, should be obtained on remand.  See 38 U.S.C.S. § 5103A (LexisNexis 2017); 38 C.F.R. § 3.159(c) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

III.  Information from Appellant

As the appellant's claim is being remanded for other reasons, she should also be asked to provide any additional details she can recall regarding the Veteran's in-service experiences and the symptoms he exhibited prior to his death.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit any additional evidence or argument she has in her possession that may further her claim, to include any information regarding specific combat experiences the Veteran described to her and any additional details regarding the psychiatric symptoms he displayed prior to his death.

2.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

3.  Locate the tape of the December 1985 Board hearing referenced in the March 1986 Board decision (see also 06/27/2014 VBMS document labeled "VA Memo"), and arrange to have the contents of the tape transcribed and associated with the claims file.  If the "VA Memo" is referencing a different tape, transcribe and associate with the claims file the contents of that tape, as well.  All efforts to obtain this missing evidence should be documented in the claims file.

4.  After the development requested in items 1 through 3 has been completed to the extent possible, send the Veteran's claims file to a VA psychiatrist or psychologist for review.  Following a thorough review of the claims file, the psychiatrist or psychologist should respond to the following:

(a) Based on your review of the evidence of record, is it at least as likely as not (50 percent probability or more) that the Veteran had an acquired psychiatric disorder, to include PTSD, at the time of his death?  Please explain why or why not, specifically considering and discussing (1) the lay statements of record discussing his psychiatric symptoms, including those submitted by his sister and sister-in-law in January 1984; and (2) the January 1984 opinion provided by a private clinician.

(b) For any diagnosed psychiatric disorder, is it at least as likely as not that the disorder had its onset in service, is related to an in-service stressor, including combat service in the Republic of Vietnam, or is otherwise related to service?  Please explain why or why not, specifically considering and discussing (1) the lay statements of record discussing the Veteran's in-service experiences and his symptoms following his return from Vietnam, including those submitted by his sister and sister-in-law in January 1984; (2) the information contained in the January 1984 Army Discharge Review Board report; and (3) the January 1984 opinion provided by a private clinician.

(c) If you determine that the criteria for a diagnosis of PTSD were met, please specify the stressor(s) supporting the diagnosis.

(d) If you find that the Veteran had an acquired psychiatric disorder that was attributable to service, is it at least as likely as not (50 percent probability or more) that his suicide was the result of mental unsoundness caused by that disorder?  Please explain why or why not, keeping in mind that the act of suicide is considered evidence of mental unsoundness absent affirmative evidence showing circumstances that would lead a rational person to self-destruction.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the psychiatrist or psychologist diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


